 Case 18-16860     Doc 33   Filed 03/26/21 Entered 03/26/21 15:18:56        Desc Main
                              Document     Page 1 of 5



                                        In the
           United States Bankruptcy Court
                       For the Northern District of Illinois



                                              EASTERN DIVISION
  IN RE:                                      HON. JACQUELINE P. COX

              CHERM NELSON,                   CASE NO. 18-16860
                                              CHAPTER 13
                              DEBTOR.
                                              HEARING DATE: 3/29/2021
                                              HEARING TIME: 10:00 A.M.




            C ITY OF C HICAGO ’S RESPONSE TO
            DEBTOR ’S M OTION TO DETERMINE
             A MOUNT OF SECURED C LAIM 1

      Cherm Nelson (“Debtor”) filed for relief under chapter 13 of the Bankruptcy
Code 11 U.S.C. § 101 et seq. (“Code”) on June 13, 2018. The Debtor’s proposed chapter
13 plan [Docket 2] (“Plan”) provided for an estimated secured claim held by the City
of Chicago (“City”) in the amount of $4,155.85 with estimated monthly payments of
$110.48 with interest of 4.75% for total payments of $3,977.21. See Docket 2, §3.2.
The form plan prepared and filed by the Debtor also provided that a government
unit’s allowed secured claim controls regardless of the Debtor’s proposed treatment
and any value written into the form plan. Section §3.2. of the Plan provides that
             For secured claims of governmental units, unless otherwise
             ordered by the court, the value of a secured claim listed in
             a proof of claim filed in accordance with the Bankruptcy
             Rules controls over any contrary amount listed below. For


                                          1
    Case 18-16860     Doc 33     Filed 03/26/21 Entered 03/26/21 15:18:56            Desc Main
                                   Document     Page 2 of 5



               each listed claim, the value of the secured claim will be paid
               in full with interest at the rate stated below. …
               Unless otherwise ordered by the court, the amount of the
               creditor’s total claim listed on the proof of claim controls
               over any contrary amounts listed in this paragraph.
               Emphasis added.

On June 20, 2018, the City filed a fully secured claim for $5,677.85 listing Debtor’s
2006 Volvo XC90 as collateral for its possessory lien (“Collateral”). See Claims
Register 1-2. The Debtor did not object to the City’s claim nor file a motion for
valuation of prior to the confirmation hearing. The Debtor’s Plan was confirmed on
August 9, 2018 with an allowed fully secured claim payable to the City in the amount
of $5,677.85 plus interest of 4.75%. See Order Confirming Plan at Docket 19.
        On February 20, 2021, over two and a half years later, the Debtor filed a Motion
to Determine Amount of Secured Claim 1 [Docket 28] (“Motion”) requesting a
valuation the City’s secured claim.1 Debtor’s Motion alleges that the Collateral value
is less than the amount of the City’s claim. Contrary to the Debtor’s allegations, she
does not have an absolute right to challenge the valuation of collateral at any time.
Courts have maintained that
               [w]here debtor's proposed Chapter 13 plan effectively
               provided for payment of creditor's allowed secured claim,
               and where creditor's valuation of automobile securing its
               claim was not challenged by debtor, or by any other party in
               interest, prior to confirmation of plan, value of creditor's
               secured claim was fixed at time of confirmation, in amount
               stated in creditor's proof of claim, and debtor could not now
               challenge that aspect of creditor's proof of claim. In re
               Fareed, 262 B.R. 761, 771 (Bkrtcy.N.D.Ill 2001). See also
               Adair v. Sherman 230 F.3d 890, 894 (7th. Cir 2000) and In
               re Adams264 B.R. 901, 905 (Bkrtcy.N.D.Ill 2001).

If a creditor files a secured claim prior to confirmation and the debtor fails object,
then a debtor cannot seek post-confirmation valuation of the collateral. Adams at 905.



1The Debtor also filed a Motion to Modify Confirmed Plan [Docket 27] seeking a reduction in the
dividend to unsecured creditors and to treat a portion of the City’s allowed secured claim as
unsecured.

                                                 2
 Case 18-16860     Doc 33    Filed 03/26/21 Entered 03/26/21 15:18:56        Desc Main
                               Document     Page 3 of 5



An allowed claim is prima facie evidence of the validity and amount of the claim.
Adair at 894. The failure to challenge the value and amount of the City’s claim prior
to confirmation amounted to the Debtor’s acceptance of the City’s claim in its entirety.
See Adams at 905. Confirmation of the plan is res judicata as to all issues which could
have been decided at the confirmation hearing. Adair at 895 (quoting In re Ross, 162
B.R. 785, 789 (Bankr. N.D. Ill. 1993)) (emphasis added). See also In re Shelton, 592
B.R. 193, 205 (Bankr. N.D. Ill. 2018) (Courts may conclude that the absence of an
objection and the silence of an affected party equates to acceptance of proposed
terms), and Dooley v. Weil (In re Garfinkle), 672 F.2d 1340, 1347 (11th Cir. 1982)
(“Silence or acquiescence may be sufficient conduct to create an estoppel if under the
circumstances there was both a duty and opportunity to speak.”). The City timely
filed its secured claim, two months before the confirmation hearing. The City’s claim
listed an Amount of secured claim of $5,766.85 indicating a value of $5,766.85. See
Claims Register 1-2. The Debtor had ample opportunity to challenge the City’s claim
but did not do so. Once the Debtor’s Plan was confirmed, she accepted the value of
the City’s secured claim. She is now precluded from seeking a valuation of the claim.
The parties are bound by any valuation included in a confirmed plan where the
secured creditor filed a claim pre-confirmation.
      Although some courts have allowed post-confirmation evaluation of secured
claims, the Seventh Circuit has specifically rejected that approach. As the court said
in Adair,
             There has been some tension in bankruptcy court cases as
             to whether debtors are required to object to proofs of claims
             prior to confirmation. We respectfully choose not to follow
             those cases allowing post-confirmation objections to proofs
             of claims to be filed even though the proof of claim itself
             was filed sufficiently in advance of the confirmation
             hearing. Adair, 230 F.3d at 895 n.6 (citations omitted).
Again, the Debtor had the opportunity seek a determination on the amount of the
City’s secured claim prior to her Plan being confirmed. The Debtor did not file a
motion seeking a determination of value nor did she file an objection to the pre-
confirmation claim filed by the City. She is now barred from altering the value of the

                                           3
 Case 18-16860     Doc 33   Filed 03/26/21 Entered 03/26/21 15:18:56   Desc Main
                              Document     Page 4 of 5



City’s claim.



                             C ONCLUSION
      The Debtor accepted the value of the City’s pre-confirmation claim and for the
foregoing reasons that value of $5,766.85 must be paid in full. The Debtor’s Motion
to Determine Amount of Secured Claim 1 therefore must be denied.




DATED: 3/26/2021                             RESPECTFULLY SUBMITTED,

                                             THE CITY OF CHICAGO

                                             CELIA MEZA
                                             Acting Corporation Counsel

                                             By: /s/ Jaime Dowell
                                                 Assistant Corporation Counsel
Celia Meza
Acting Corporation Counsel
Jaime Dowell (ARDC# 6281312)
Assistant Corporation Counsel
CITY OF CHICAGO, DEPARTMENT OF LAW
Chicago City Hall
121 N LaSalle St., Ste. 400
Chicago, IL 60602
Tel: (312) 742-0056
Email: jaime.dowell@cityofchicago.org




                                         4
Case 18-16860   Doc 33   Filed 03/26/21 Entered 03/26/21 15:18:56     Desc Main
                           Document     Page 5 of 5




                          CERTIFICATE OF SERVICE

           I, Jaime Dowell, an attorney, hereby certify that on 3/26/2021, I
    caused a copy of the attached City of Chicago’s Objection to Plan
    Confirmation to be served via the court’s electronic noticing system for
    Registrants on those designated to receive such service as provided on
    the attached Service List.



                                                 /s/ Jaime Dowell


                                SERVICE LIST

    Registrants
    (Via CM/ECF)

    Michael C. Burr           notice@billbusters.com

    Tom Vaughn                ecf@tvch13.net

    Patrick S. Layng          USTPRegion11.ES.ECF@usdoj.gov
